                  Case 3:20-cv-06248-BJR Document 4 Filed 03/26/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   HENRY ELLIOTT,

 9                              Petitioner,                Case No. C20-6248-BJR-MAT

10          v.                                             ORDER OF DISMISSAL

11   JEFFREY A UTTECHT,

12                              Respondent.

13

14          This matter is before the Court on a Report and Recommendation of the Honorable Mary

15   Alice Theiler, which recommends dismissal of this action without prejudice for failure to

16   prosecute. Petitioner has filed no objections. Having reviewed the Report and Recommendation

17   and the remaining record, the Court finds and ORDERS:

18          (1)      The Court ADOPTS the Report and Recommendation (Dkt. No. 3);

19          (2)      Petitioner’s petition for writ of habeas corpus (Dkt. No. 1-1) is DISMISSED

20   without prejudice for failure to prosecute; and

21          (3)      The Clerk is directed to send copies of this Order to the petitioner and to Judge

22   Theiler.

23

24

25
     ORDER OF DISMISSAL - 1
             Case 3:20-cv-06248-BJR Document 4 Filed 03/26/21 Page 2 of 2




 1        Dated this 26th day of March, 2021.

 2

 3
                                                A
                                                Barbara Jacobs Rothstein
 4                                              U.S. District Court Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER OF DISMISSAL - 2
